UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the quarterly period ended February 29, 2012 o Transition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER333-172896 CALENDAR DRAGON INC. (Exact name of registrant as specified in its charter) NEVADA 98-0687028 (State or other jurisdiction of incorporation or organization)
